UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50029 CHINA HEALTH RESOURCE INC. f/k/a VOICE DIARY INC. (Exact name of small business issuer as specified in its charter) Delaware 73-1629948 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 343 Sui Zhou Zhong Road Sui Ning, Si Chuan Province, P.R.China (954) 424-2345 (Issuer's telephone number, including area code) Copies to: Greentree Financial Group, Inc. 7951 SW 6th Street, Suite 216 Plantation, FL 33324 (954) 424-2345 Tel (954) 424-2230 Fax Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of August 16, 2007: 99,288,894 shares of Class A Common Stock of par value $0.01 0 shares of Class B Common Stock of par value $0.01. Transitional Small Business Disclosure Format (check one):Yes[]No[X] Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS 15 ITEM 3. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 20 SIGNATURES 21 INDEX TO EXHIBITS 22 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Voice Diary, Inc and Subsidiary Unaudited Consolidated Balance Sheets As of June 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 13,719 Accounts receivable 410,828 Note receivable-related party 192,093 Prepaid expenses 242,933 Inventory 6,156 Intangible assets 39 TOTAL CURRENT ASSETS 865,768 FIXED ASSETS Property, plant, and equipment 638,843 Accumulated depreciation (70,317 ) TOTAL NET FIXED ASSETS 568,526 TOTAL ASSETS $ 1,434,294 LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ 104,483 Other payables 13,101 Due to shareholders 83,258 Taxes payable 3,132 Notes payable - current portion 205,155 TOTAL CURRENT LIABILITIES 409,129 LONG-TERM LIABILITIES Notes payable 209,415 TOTAL LONG-TERM LIABILITIES 209,415 TOTAL LIABILITIES 618,544 STOCKHOLDERS' EQUITY (DEFICIT) Common stock Class A ( 500,000,000 shares authorized, 39,301,854 issued and outstanding, par value $0.01) 393,019 Common stock Class B ( 8,344 shares authorized, 2,000 issued and outstanding, par value $0.01) 20 Additional paid in capital 810,831 Accumulated other comprehensive income 35,930 Retained earnings (deficit) (424,050 ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) 815,750 TOTAL LIABILITIES AND EQUITY $ 1,434,294 The accompanying notes are an integral part of these financial statements. 4 Table of Contents Voice Diary, Inc and Subsidiary Unaudited Consolidated Statement of Operations For the Three and Six Months Ended June 30, 2007 and 2006 For the Three months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 REVENUES Sales $ 2,262 $ 95,076 $ 191,211 $ 221,524 Cost of sales 770 64,020 138,745 140,434 GROSS PROFIT 1,492 31,056 52,466 81,090 OPERATING EXPENSES Selling, general, and administrative 151,428 48,139 347,345 60,004 Interest expense 6,880 6,437 14,663 11,124 TOTAL OPERATING EXPENSES 158,308 54,576 362,008 71,128 OPERATING INCOME (LOSS) (156,816 ) (23,520 ) (309,542 ) 9,962 Non-business expenditure - 1,244 - 1,244 NET INCOME (LOSS) BEFORE TAXES (156,816 ) (24,764 ) (309,542 ) 8,718 INCOME TAX EXPENSE - (8,171 ) - 2,877 NET INCOME (LOSS) (156,816 ) (16,593 ) (309,542 ) 5,841 OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation (loss) gain 18,409 13,784 20,638 3,055 COMPREHENSIVE INCOME (LOSS) $ (138,407 ) $ (2,809 ) $ (288,904 ) $ 8,896 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 36,779,632 1,083,151 38,040,743 1,083,151 Fully diluted 46,458,482 1,189,186 48,051,465 1,189,186 NET LOSS PER COMMON SHARE Basic * Fully diluted * Less than $.01 The accompanying notes are an integral part of these financial statements. 5 Table of Contents Voice Diary, Inc and Subsidiary Unaudited Consolidated Statement of Cash Flows For the Six Months Ended June 30, 2007 and 2006 For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) Income after income tax $ (309,542 ) $ 5,841 Adjustments to reconcile net income to net cash used in operating activities: Depreciation 15,938 7,174 Amortization of prepaid expenses 108,410 - Common stock issued for services 51,225 - Accounts receivable (22,749 ) 211,965 Inventory (51 ) 5,261 Intangible assets (39 ) (38 ) Accounts payable and accrued liabilities (89,171 ) 1,987 Taxes payable 71 7,179 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (245,908 ) 239,369 CASH FLOWS FROM INVESTING ACTIVITIES: Non-cash reorganization in connection with reverse merger - (2,766 ) Purchase of property, plant, and equipment (52,335 ) (374,881 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (52,335 ) (377,647 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from and additions to short-term note 295 (42,339 ) Proceeds from shareholder loan 83,258 - Proceeds from sales of common stock equivalents - 379,200 Note receivable from related party - (566,272 ) Note payable from unrelated party 27,903 382,892 NET CASH PROVIDED BY FINANCING ACTIVITIES 111,456 153,481 FOREIGN CURRENCY TRANSLATION 20,638 3,055 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (166,149 ) 18,258 CASH AND CASH EQUIVALENTS: Beginning of period 179,868 12,916 End of period $ 13,719 $ 31,174 SUPPLEMENTAL CASH FLOW INFORMATION: Common stock issued for settlement of certain accounts payable $ 699,554 $ - Common stock issued for services $ 51,225 $ - The accompanying notes are an integral part of these financial statements. 6 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE A - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financialstatements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE B - ORGANIZATION AND BUSINESS BACKGROUD China Health Resource Inc., f/k/a Voice Diary Inc. (the “Company” or “CHRI”) was incorporated in the State of Delaware on February 26, 2002. In June and July 2002, the Company acquired approximately 99% of the outstanding shares of Voice Diary Ltd., an Israeli corporation (“VDL”), through the exchange of shares of the Company with former shareholders of the Subsidiary. VDL was disposed on August 22, 2006 pursuant to the agreement between the Company, VDL and Arie Hinkis, the former president of the Company. On May 21, 2007, the Company changed its name to “China Health Resource Inc.”. On June 13, 2006, CHRI (“acquiree”) executed a Plan of Exchange with Sui Ning Shi Yin Fa Bai Zhi Chan Ye You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China (“Yin Fa” or ‘acquirer”), the shareholders of Yin Fa (the “Yin Fa Shareholders”) and the Majority Shareholder of the CHRI, pursuant to which six simultaneous transactions were consummated at closing, as follows: (1) settling the liabilities of CHRI, (2) 7,977,023 (pre-split) new shares of Class A Common Stock and 2,000 new shares of Class B Common Stock were deposited into the account of Escrow Agent via hand delivery by Mr. Hinkis in exchange for a payment of $264,000 in cash , (3) 1,305,000 (pre-split) shares of Class A Common Stock were deposited into the account of Escrow Agent via hand delivery by Mr. Hinkis in exchange for a payment of $136,000 in cash, and (4) the issuance of the new 30,000,000 (post-split) investment shares of Class A Common Stock of the Registrant to the Yin Fa shareholders pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of their shares of registered capital of Yin Fa, which should take no longer than 60 days (5) vending out the CHRI subsidiary after closing, and (6) retiring to the treasury the 744 shares of Class B Common Stock owned Mr. Hinkis at closing against payment of $74,000 and settlement of all unpaid salaries and severance pay to Mr. Hinkis in the amount of $100,000, both amounts was taken from the payment made to CHRI for the issued shares. The Plan of Exchange was consummated on August 22, 2006; as a result, Yin Fa became a wholly-owned subsidiary of CHRI. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer and as a re-organization by the accounting acquiree. 7 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE B - ORGANIZATION AND BUSINESS BACKGROUD (CONT’D) Accordingly, the consolidated financial statements include the following: (1) The balance sheet consists of the net assets of the acquirer at historical cost and the net assets of the acquiree at historical cost. (2) The statement of operations includes the operations of the acquirer for the periods presented and the operations of the acquiree from the date of the merger. Yin Fa was founded on April 24, 2001 in China.The main business plan includes the manufacturing, processing, and sales of Dahurian Angelica Root (DAR) and its related products.DAR is one of the major herbs used in Chinese traditional medicines.In 2004 and 2005, the company and Sichuan Yingfa Resource Development Co., Ltd., (Sichuan) began the process of applying for Good Agricultural Practice of Medical Plants and Animals (GAP) for DAR. The project passed the inspection of the State Food and Drug Administration (SFDA), and the SFDA made the final, official announcement on February 26, 2006.A GAP certificate means that the planning, quality, and manufacturing of DAR meet a high and certifiable standard.The GAP certificate is in the name of Sichuan and the company manages the processing and sales of DAR. CHRI and its wholly owned subsidiary Yin Fa are hereafter referred to as (the “Company”). NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements included herein were prepared under the accrual basis of accounting. Management’s Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basis of consolidation The condensed consolidated financial statements include the financial statements of the Company and its subsidiary, Yin Fa. All significant inter-company balances and transactions within the Company have been eliminated upon consolidation. Cash and Cash Equivalents For purposes of the Consolidated Statement of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Revenue Recognition Revenue is recognized at the time the product is delivered and title has passed to the customer. Cash discounts are recognized as an expense in the period in which it actually occurs.Sales allowances are recorded as a reduction of revenue in the period in which they occur. Revenue is presented net of returns. 8 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONT’D) Comprehensive Income (Loss) The Company adopted Financial Accounting Standards Board Statement of Financial Accounting Standards (SFAS) No. 130, “Reporting Comprehensive Income,” which establishes standards for the reporting and display of comprehensive income and its components in the consolidated financial statements. Foreign Currencies Assets and liabilities denominated in respective functional currencies are translated into United States Dollars at the exchange rate as of the balance sheet date.The share capital and retained earnings are translated at exchange rates prevailing at the time of the transactions. Revenues, costs, and expenses denominated in respective functional currencies are translated into United States Dollars at the weighted average exchange rate for the period. The effects of foreign currencies translation adjustments are included as a separate component of accumulated other comprehensive income. Inventory Inventory includes raw material, package material, low-value consumables and merchandise. The Company adopts perpetual inventory system and inventories are recorded at actual cost.Raw material, package material and merchandise are priced at cost upon acquisition, and with the weighted average method upon issuance and shipment. Low-value consumables are amortized at 50% of the amount upon application and amortized an additional 50% upon obsolescence. Property, Plant, and Equipment Property, plant, and equipment are recorded at cost, less accumulated depreciation and impairment.Repairs and maintenance expenditures, which are not considered improvements and do not extend the useful life of property, plant, and equipment, are expensed as incurred. The cost and related accumulated depreciation, applicable to sold or no longer in service property, plant, and equipment, are eliminated from the accounts and any gain or loss is included in the statement of operations. Depreciation is calculated to write-off the cost or basis of the property, plant, and equipment over their estimated useful lives for the date on which they become fully operational and after taking into account their estimated residual values (salvage value), using the straight-line method, at the following rates per year: EquipmentStraight-line for 5 to 20 years with a 3% salvage value BuildingStraight-line for 20 years with a 5% salvage value The Company recognizes an impairment loss on property, plant, and equipment when evidence, such as the sum of expected future cash flows (undiscounted and without interest charges), indicates that future operations will not produce sufficient revenue to cover the related future costs, including depreciation, and when the carrying amount of the asset cannot be realized through sale.Measurement of the impairment loss is based on the fair value of the assets. Income Taxes Income taxes are provided in accordance with Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes.”A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carry forwards. 9 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONT’D) Income Taxes (cont'd) Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that, and some portion or the entire deferred tax asset will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Fair Value of Financial Instruments The carrying amounts reported in the consolidated balance sheet for cash, accounts receivable, accounts payable, and loans payable approximate fair value based on the short-term maturity of these instruments.The carrying value of the Company’s long-term debt approximated its fair value based on the current market conditions for similar debt instruments. Accounts Receivable Accounts receivable are stated at estimated net realizable value.Accounts receivable are comprised of balances due from customers net of estimated allowances for uncollectible accounts.In determining the collectablility of the account, historical trends are evaluated and specific customer issues are reviewed to arrive at appropriate allowances. Impairment of Long-Lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, long-lived assets and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is evaluated by a comparison of the carrying amount of assets to estimated discounted net cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value of the assets.There has been no impairment as of June 30, 2007. Stock-Based Compensation Employee stock-based compensation is accounted for in accordance with Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (“APB 25”) and the FASB interpretations thereof. Pursuant to those accounting pronouncements, compensation is recorded for share options granted to employees at the date of grant based on the difference between the exercise price of the options and the market value of the underlying shares at that date. Due to the terms of the grants, the fair value of the compensation in accordance with SFAS No. 123R, "Accounting for Stock-Based Compensation" approximates the values computed in accordance with APB No. 25. Stock-based compensation to non-employees is accounted for in accordance with SFAS No. 123R. Under both accounting pronouncements, as part of the necessary computations, management is required to estimate the fair value of the underlying shares. Fair value has generally been determined by management, as the price at which the Company's shares were issued at the most recent prior placement of the Company's Common Stock. Since the Company was approved for listing on the Over the Counter Bulletin Board - fair value is determined according to stock market price. The timing of thegrant and measurement of stock-based awards will not have a material effect on the Company's results of operations and financial position.Since no stock-based awards exist. Recently Issued Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. 10 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONT’D) On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115” (“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115, “Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. NOTE D - SUPPLEMENTAL CASH FLOW INFORMATION Supplemental disclosures of cash flow information for the six months ended June 30, 2007 and 2006 is summarized as follows: Cash paid during the six months ended June 30, 2007 and 2006 for interest and income taxes: 20072006 Income Taxes Interest $-0- -0- NOTE E - SEGMENT REPORTING In June 1997, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 131, “Disclosures about Segments of an Enterprise and Related Information.”This statement requires companies to report information about operating segments in interim and annual consolidated financial statements.It also requires segment disclosures about products and services, geographic areas, and major customers.The Company determined that it did not have any separately reportable operating segments as of June 30, 2007 and 2006. NOTE F - NOTE RECEIVABLE As of June 30, 2007, the company has a note receivable from a related-party with a total balance due of $192,093. The note was scheduled due on May 29, 2007 with interest accruing at 6.12% per annum. NOTE G - NOTES PAYABLE - CURRENT AND LONG-TERM As of June 30, 2007, notes payable consist of the following: June 30, 2007 2006 Secured note payable to an unrelated party. Bearing 2.4 % interest - final payment due October 2006 $ 0 $ 353,944 Secured note payable to an unrelated party. Bearing 6.3 % interest Principal payments due 12/31/2007 and 12/31/2008 equal payments of $ 198,105 $ 414,570 0 TOTAL $ 414,570 353,944 Before December 31, 2007 $ 198,105 Before December 31, 2008 198,104 TOTAL $ 396,209 11 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE H - COMMITMENTS The Company leases its warehouse for approximately $1,478 per year, which expires March 14, 2008. Future annual lease payments are as follows: March 15, 2007 to March 14, 2008 $ 1,478 TOTAL $ 1,478 The Company leases farm land of approximately 80,000 sq meters from a cooperative of farmers.The lease expires in December 2017. Total Rent Expense for June 30, 2007 was$1,614. Future annual lease payments are as follows: Year Ending December 31, 2007 $ 6,455 2008 6,455 2009 6,455 2010 6,455 2011 6,455 2012 and beyond 38,730 TOTAL $ 71,005 NOTE I - RELATED-PARTY TRANSACTIONS The former shareholders of the Company were Sichuan Suining Yingfa Resource Development Group Co., Ltd., Suining Yingfa Construction Materials Company Ltd, and Sichuan Yingfa Resource Development Co., Ltd. (the Yingfa group). According to the Temporary Resolution of the Shareholders' Meeting of the Company held on January 20, 2006, 240 thousands of shares held by Sichuan Suining Yingfa Resource Development Group Co., Ltd were transferred to Lixin, 50 thousands of shares were transferred to Lian Xiaojian and 10 thousands of shares were transferred to Deng Xulan; 200 thousands of shares held by Sichuan Yingfa Resource Development Co.,Ltd were transferred to Deng Xulan; 30 thousands of shares held by Suining Yingfa Construction Materials Company Limited were transferred to Deng Xula, 70 thousands of shares were transferred to Wang Jiayin. Related-party transactions between the Company and Yingfa group from 2004 to January 20, 2006 are listed below: The GAP certificate is owned by the Yingfa Group, namely Sichuan Yingfa Resource Development Co., Ltd. GAP is a quality standard for agricultural products such as DAR.The GAP certificate means high and certifiable standard. The Company is the virtual manufacturer and seller of DAR. The Company trademark for its “Bailing Capsules” is “Zhiwang” which Sichuan owns and has applied for registration.Sichuan is waiting for approval by State Industrial and Commercial Administration General Bureau Trademark Bureau. The office building was purchased from the Yingfa group. The land use right of the building was transferred from the Yingfa group to the Company. Government grants and loans were obtained by the Yingfa group. As of June 30, 2007, the company has a note receivable from a related-party with a total balance due of $192,093. The note was scheduled due on May 29, 2007 with interest at 6.12%. 12 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE J - LOANS FROM SHAREHOLDER The shareholder paid all necessary overseas consulting and advising fees, lawyer fees, and accounting fees from period to period out of his own personal bank accounts in the United States due to the strict laws and regulations imposed by the Chinese government on out-going foreign currency wire transfers. The amount outstanding as of June 30, 2007 is $83,258. The loan from shareholder has the option to convert in two years into common stock of the Company at the market price on the date the Company incurred the loan. The shareholder loan is not evidenced by a promissory note, but rather is an oral agreement between the shareholder and the Company. NOTE K -COMPREHENSIVE INCOME Statement of Financial Accounting Standards (SFAS) No.130, “Reporting Comprehensive Income,” establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated comprehensive income, as presented in the accompanying statement of changes in stockholders’ equity consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. For the six months ended June 30, 2007 and 2006, total comprehensive income was $20,638 and comprehensive income of $3,055 respectively. NOTE L - GOING CONCERN As shown in the accompanying unaudited financial statements, the Company has accumulateddeficitof $424,050 and a negative cash flow from operations that have placed substantial doubt as to whether the Company can continue as a going concern. The ability of the Company to continue as a going concern is dependent on developing operations, increasing revenues, and obtaining new capital. Management has enacted the following plan to address these issues: (1) obtain funding from new investors to alleviate the Company's capital deficiency, (2) refinance existing debt on assets, (3) increase marketing of products to additional geographical areas, such as China and South Korea. NOTE M - INCOME TAXES Due to operating losses, there was no provision for current federal or state income taxes for the six months ended June 30, 2007. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amount used for federal and state income tax purposes. The Company’s deferred tax asset at June 30, 2007 consists of net operating loss carry-forward calculated using prevailing PRC tax rates equating to approximately $64,000 less a valuation allowance in the amount of $64,000. Because of the Company’s lack of earnings history, the deferred tax asset has been fully offset by a valuation allowance. The valuation allowance increased (decreased) by approximately $64,000 compared to the same period in 2006 due to reorganization. Utilization of the net operating losses may be subject to certain annual limitations due to changes in control. This may result in the expiration of net operating losses before full utilization. The Company’s total deferred tax asset as of June 30, 2007 is as follows: 2007 2006 Net operating loss carry-forwards $ 64,000 $ -0- Valuation Allowance (64,000 ) (-0- ) $ -0- $ -0- Prevailing PRC tax rate 15 % 15 % The Company is subject to income taxes on an entity basis, on income arising in, or derived from the tax jurisdiction in which it is domiciled and operates. The corporate has no income taxes accrued as of June 30, 2007 due to operating losses. 13 Table of Contents VOICE DIARY, INC. AND SUBSIDAIRY NOTES TO UNAUDITED FINANCIAL STATEMENTS For the Six Months Ended June 30, 2007 and 2006 NOTE N -EQUITY TRANSACTIONS On January 10, 2007, the Company issued 6,500,000 shares of Class A Common stock for payment of consulting services to several companies and individuals. The fair value of this stock issuance was determined using the fair value of the Company’s common stock on the grant date or the specific terms of the applicable consulting agreements and booked pro rata due to the service periods. The Company calculated a stock-based compensation cost of total $699,554 and recognized $134,023 for the six months ended June 30, 2007. As of June 30, 2007, a deferred compensation is amounted to $217,320 and amortized on the straight-line method over the contract periods. On February 2, 2007, the Company issued 1,000,000 shares of Class A Common stock for payment of consulting services to a consulting company. The fair value of this stock issuance was determined using the fair value of the Company’s common stock on the grant date or the specific terms of the applicable consulting agreements and booked pro rata due to the service periods. The Company calculated a stock-based compensation cost of total $51,225 and recognized $25,612 for the six months ended June 30, 2007. As of June 30, 2007, a deferred compensation is amounted to $25,613 and amortized on the straight-line method over the contract periods. On June 8, 2007, Deng Shu Lan, the former president ofYin Fa, resigned from all positions in Yin Fa.Pursuant to an oral termination agreement, Deng Shu Lan transferred Zheng Zhimin, the new Vice President of Yin Fa, 2,000 shares of Class B Common stock of the Company, which were converted into 10,342,593 Class A Common Stock on July 9, 2007. NOTE O -SUBSEQUENT EVENT On July 23, 2007, the Company effected a forward stock split of the Company's Class A Common Stock, pursuant to the Delaware General Corporation Law, "no dissenters' rights under the Delaware General Corporation Law are afforded to the Company's stockholders as a result of the adoption of this resolution", exchanging one (1) existing shares of Class A Common Stock for two (2) shares of post forward split Class A Common Stock. The number of outstanding shares of the Company’s Class A common stock was increased from 49,644,447 to 99,288,894 shares and par value of its Class A common stock was unchanged at $0.01. 14 Table of Contents ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS GENERAL DESCRIPTION OF BUSINESS As used herein the terms "we", "us", "our," the “Registrant,” “CHRI” and the "Company" means, China Health Resource Inc., a Delaware corporation. These terms also refer to our subsidiary corporation, Sui Ning Shi Yin Fa Bai Zhi Chan Ye You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China (“Yin Fa”) acquired in August 2006. The Company was incorporated in the State of Delaware on February 26, 2002. In June and July 2002, the Company acquired approximately 99% of the outstanding shares of Voice Diary Ltd., an Israeli corporation (“VDL”), through an exchange of shares of the Company with former shareholders of the Subsidiary. VDL was disposed on August 22, 2006 pursuant to the agreement between the Company, VDL and Arie Hinkis, the former president of the Company. On May 21, 2007, we changed our name to China Health Resource Inc. to more accurately reflect our business after a stock exchange transaction with Yin Fa. On June 13, 2006, CHRI (acquiree) executed a Plan of Exchange with Yin Fa (acquirer), the shareholders of Yin Fa and the Majority Shareholder of the CHRI, pursuant to which CHRI issued the new 30,000,000 (post-split) investment shares of Class A Common Stock of the Registrant to the Yin Fa shareholders pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of their shares of registered capital of Yin Fa. As a result, Yin Fa became a wholly-owned subsidiary of CHRI. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer and as a re-organization by the accounting acquiree. Since the completion of the Plan of Exchange, the Company has continued operations of Yin Fa. Yin Fa is a Chinese pharmaceutical company focused on developing and commercializing the Dahurian Angelica Root, one of the more popular traditional Chinese medicines. The Company business plan includes distributing the Dahurian Angelica Root and its related products to fulfill a large market for the treatment of pain, swelling and pustule. Dahurian Angelica Root ("DAR") is a popular herb employed extensively as an ingredient in food, medicine and cosmetics. The Suining district in Sichuan Province is the major planting area for DAR due to local climates and soil. Both output and quality of DAR in this area are at the top of the country. In 2004 and 2005, the Company and Sichuan Yingfa Resource Development Co., Ltd., ("Sichuan") began the process of applying for Good Agricultural Practice of Medical Plants and Animals (GAP) for DAR. The Company documented the standards for DAR in pursuant to the guidelines established by European GAP. Such standards cover environmental quality, seed quality, minimum pesticides, and fertilizer standards. The project involves approximately 133,334 square meters of experimental planting fields, and 1,333,340 square meters of outsourcing fields. The proposed standards passed the inspection of the Chinese State Food and Drug Administration (SFDA), and the SFDA made the final, official announcement on February 26, 2006. A GAP certificate means that the planning, quality, and manufacturing of DAR meet a high and certifiable standard.The GAP certificate is in the name of Sichuan and the Company manages the processing and sales of DAR. Since many of the standards for DAR listed on the authentication were established by the Company, the Company believes it will aid in a competitive advantage in the marketplace. Currently, the DAR related products include the Bai Ling Capsule, Yi Shen Capsule, DAR slices and DAR scent bag, which have been certified by SFDA and are being sold into the market via regional distributors throughout China. The Company will continue to explore the application for DAR in a range of foods, medicines and cosmetics. 15 Table of Contents RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 The following discussion should be read in conjunction with the financial statements included in this report and is qualified in its entirety by the foregoing. FORWARD LOOKING STATEMENTS Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes to Consolidated Financial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion and acquisition strategy, our ability to achieve operating efficiencies, our dependence on network infrastructure, capacity, telecommunications carriers and other suppliers, industry pricing and technology trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully develop, manufacture and deliver DAR and related products on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. CRITICAL ACCOUNTING POLICIES Revenue recognition Revenue is recognized at the time the product is delivered and title has passed to the customer. Cash discounts are recognized as an expense in the period in which it actually occurs.Sales allowances are recorded as a reduction of revenue in the period in which they occur. Revenue is presented net of returns. Inventory Inventory includes raw material, package material, low-value consumables and merchandise. The Company adopts perpetual inventory system and inventories are recorded at actual cost.Raw material, package material and merchandise are priced at cost upon acquisition, and with the weighted average method upon issuance and shipment. Low-value consumables are amortized at 50% of the amount upon application and amortized an additional 50% upon obsolescence. Property, Plant, and Equipment Property, plant, and equipment are recorded at cost, less accumulated depreciation and impairment.Repairs and maintenance expenditures, which are not considered improvements and do not extend the useful life of property, plant, and equipment, are expensed as incurred. The cost and related accumulated depreciation, applicable to sold or no longer in service property, plant, and equipment, are eliminated from the accounts and any gain or loss is included in the statement of operations. 16 Table of Contents Depreciation is calculated to write-off the cost or basis of the property, plant, and equipment over their estimated useful lives for the date on which they become fully operational and after taking into account their estimated residual values (salvage value), using the straight-line method, at the following rates per year: EquipmentStraight-line for 5 to 20 years with a 3% salvage value BuildingStraight-line for 20 years with a 5% salvage value The Company recognizes an impairment loss on property, plant, and equipment when evidence, such as the sum of expected future cash flows (undiscounted and without interest charges), indicates that future operations will not produce sufficient revenue to cover the related future costs, including depreciation, and when the carrying amount of the asset cannot be realized through sale.Measurement of the impairment loss is based on the fair value of the assets. Revenues Revenues were $2,262 and $191,211 for the three and six months ended June 30, 2007, respectively, decreasing by $92,814 and $30,313 compared to revenues of $95,076 and $221,524 for the same periods ended June 30, 2006, respectively. The significant decrease in revenue during the second quarter of 2007 was primarily due to the unusual weather, such as pour and flood, occurred in this period. The sales revenues were due primarily to sales of DAR, which is seasonal due to the growth circle of DAR, and significantly affected by the weather. DAR is mature and suitable for harvest in June or July every year, the prime season is from July to October. The Company recognized revenue at the time the product was delivered and title had passed to the customer.Cash discounts were recognized as an expense in the period in which it actually occurred.Sales allowances were recorded as a reduction of revenue in the period in which they occurred.Revenue was presented net of returns. The Company’s sales arrangements were not subject to any warranties. The Company did not record any product returns for the three and six months ended June 30, 2007 and 2006. The Company expects the revenue will be low during the second half year of 2007 as DAR plants were significantly impaired by the unusual weather. Income / Loss The Company had net losses of $156,816, or less than $.01 per common share, and $309,542, or less than $.01 per common share, for the three and six months ended June 30, 2007, respectively, versus net loss of $16,593, or less than $.01 per common share, for the three months ended June 30, 2006, and net income of $5,841, or less than $.01 per common share, for the six months ended June 30, 2006. The net loss during the three and six months ended June 30, 2007 was due primarily to the insufficient gross profit resulting from low revenue in these period to cover the operating expenses. The relatively high operating expenses consisted of the Chinese new year bonuses and non-cash consulting expenses, which were $77,114 and $159,635 for the three and six months ended June 30, 2007, respectively. The non-cash consulting expenses were the result of the issuance of 7,500,000 shares of common stock for services. The shares were valued based on the market price on the date of the stock grant or the specific terms of the applicable consulting agreements, resulting in total expenses of $750,799 for services rendered, which was booked pro rata within the relative service periods. The Company expects to incur losses from operations during fiscal year 2007. There can be no assurance that the Company will achieve or maintain profitability, or that any revenue growth will take place in the future. Expenses Operating expenses for the three and six months ended June 30, 2007 were $158,308 and $362,008, respectively, compared to operating expenses of $54,576 and $71,128 for the same periods ended June 30, 2006, respectively. The high operating expenses for the three and six months ended June 30, 2007 were due primarily to the Chinese new year bonuses, which was equal to one-month salaries, and non-cash consulting expenses, which were $77,114 and $159,635 for the three and six months ended June 30, 2007, respectively. The non-cash consulting expenses were the result of the issuance of 7,500,000 shares of common stock for services. The shares were valued based on the market price on the date of the stock grant or the specific terms of the applicable consulting agreements, resulting in total expenses of $750,799 for services rendered, which was booked pro rata within the relative service periods. 17 Table of Contents Cost of Sales Cost of sales includes expenses directly related to the manufacturing and selling our products. Product delivery and direct labor would be examples of cost of sales items. During the three and six months ended June 30, 2007, we had $770 and $138,745 in cost of sales, respectively, versus cost of sales of $64,020 and $140,434 during the three and six months ended June 30, 2006, respectively. The unusually low cost of sales in the second quarter of 2007 due to small sales revenue in this period impacted by the unusual weather. The cost of sales as a percentage of sales was high during these periods due to the purchase of some ingredients through third parties resulting in small price markups. These markups typically range between 5-10%. The efficient way to lower the cost of sales is increasing the output of DAR. Impact of Inflation The Company believes that inflation has had a negligible effect on operations during this period. The Company believes that they can offset inflationary increases in the cost of sales by increasing sales and improving operating efficiencies. Liquidity and Capital Resources Cash flows used in operating activities were $245,908 for the six months ended June 30, 2007, compared to cash flows provided by operating activities were $239,369 for the six months ended June 30, 2006. Negative cash flows from operations in the first six months of 2007 were due primarily to the net loss of $309,542, the increase in accounts receivable by $22,749, and the decrease in accounts payable by $89,171 during this period. Cash flows from operation during the six months ended June 30, 2006 was primarily attributable to the decrease in accounts receivable by $211,965 during this period. Cash flows used in investing activities were $52,335 for the six months ended June 30, 2007, which were due primarily to the purchase of property and equipment in the first six months of 2007. Cash flows used in investing activities were $377,647 for the six months ended June 30, 2006, which were attributable to the purchase of property and equipment in the period. Cash flows provided by financing activities were $111,456 and $153,481 for the six months ended June 30, 2007 and 2006, respectively. The cash flows from financing activities during the first six months of 2007 were primarily attributable to a note from unrelated party of $27,903, and a shareholder loan of $83,258, which was due primarily to all necessary overseas consulting and advising fees, lawyer fees, and accounting fees incurred from period to period paid out of a shareholder's own personal bank accounts in the United States due to the strict laws and regulations imposed by the Chinese government on out-going foreign currency wire transfers. The loan from the shareholder has the option to convert in two years into common stock of the Company at the market price on the date the Company incurred the loan. The shareholder loan is not evidenced by a promissory note, but rather is an oral agreement between the shareholder and the Company. We have funded our cash needs for the six months ended June 30, 2007 with a series of debt and equity transactions. We project that we will need additional capital to fund operations over the next 12 months. We anticipate we will need an additional $250,000 in working capital during 2007 and $100,000 for the two years thereafter. Overall, we have funded our cash needs from inception through June 30, 2007 with a series of debt and equity transactions, primarily with related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. 18 Table of Contents We had cash of $13,719 on hand and working capital of $456,639 as of June 30, 2007. Currently, we do not have enough cash to fund our operations for about six months. This is based on our current negative cash flows from operating activities and projected revenues. Also, if the projected revenues fall short of needed capital we may not be able to sustain our capital needs. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. Our current level of operations would require capital of approximately $250,000 to sustain operations through year 2007 and approximately $100,000 per year thereafter. Modifications to our business plans may require additional capital for us to operate. For example, if we are unable to raise additional capital in the future we may need to curtail our number of product offers or limit our marketing efforts to the most profitable geographical areas. This may result in lower revenues and market share for us. In addition, there can be no assurance that additional capital will be available to us when needed or available on terms favorable to us. On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. Our current capital and revenues are insufficient to fund such expansion. If we choose to launch such an expansion campaign, we will require substantially more capital. The funds raised from this offering will also be used to market our products and services as well as expand operations and contribute to working capital. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all. If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: * Curtail new product launches * Limit our future marketing efforts to areas that we believe would be the most profitable. Demand for the products and services will be dependent on, among other things, market acceptance of our products, Chinese tradition medicine market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of our activities is the receipt of revenues from the sales of our products, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We manage the processing and DAR distribution business to retail consumers and wholesale buyers. We plan to strengthen our position in these markets. We also plan to expand our operations through aggressively marketing our products and our concept. ITEM 3. CONTROLS AND PROCEDURES The Company maintains disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized and reported within the specified time periods. The Company’s Chief Executive Officer and its Chief Financial Officer (collectively, the “Certifying Officers”) are responsible for maintaining disclosure controls and procedures for the Company. The controls and procedures established by the Company are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. As of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of the Company’s disclosure controls and procedures. Based on the evaluation, the Certifying Officers concluded that the Company’s disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to our management, including the Certifying Officers, as appropriate to allow timely decisions regarding required disclosure. 19 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Changes in Securities and Use of Proceeds On January 10, 2007, the Company issued 6,500,000 shares of Class A Common stock for payment of consulting services to several companies and individuals. The fair value of this stock issuance was determined using the fair value of the Company’s common stock on the grant date or the specific terms of the applicable consulting agreements and booked pro rata due to the service periods.The Company calculated a stock-based compensation cost of total $699,554 and recognized $69,715 for the three months ended March 31, 2007.As of March 31, 2007, a deferred compensation is amounted to $281,628 and amortized on the straight-line method over the contract periods. On February 2, 2007, the Company issued 1,000,000 shares of Class A Common stock for payment of consulting services to a consulting company. The fair value of this stock issuance was determined using the fair value of the Company’s common stock on the grant date or the specific terms of the applicable consulting agreements and booked pro rata due to the service periods.The Company calculated a stock-based compensation cost of total $51,225 and recognized $12,806 for the three months ended March 31, 2007.As of March 31, 2007, a deferred compensation is amounted to $38,419 and amortized on the straight-line method over the contract periods. On June 8, 2007, Deng Shu Lan, the former president ofYin Fa, resigned from all positions in Yin Fa.Pursuant to an oral termination agreement, Deng Shu Lan transferred Zheng Zhimin, the new Vice President of Yin Fa, 2,000 shares of Class B Common stock of the Company, which were converted into 10,342,593 Class A Common Stock on July 9, 2007. On July 23, 2007, the Company effected a forward stock split of Company's Class A Common Stock, pursuant to the Delaware General Corporation Law, "no dissenters' rights under the Delaware General Corporation Law are afforded to the company's stockholders as a result of the adoption of this resolution", exchanging one (1) existing shares of Class A Common Stock for two (2) shares of post forward split Class A Common Stock. The number of outstanding shares of the Company’s Class A common stock was increased from 49,644,447 to 99,288,894 shares and par value of its Class A common stock was unchanged at $0.01. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K (a) Exhibits (1) Exhibits: Exhibits required to be attached by Item 601 of Regulation S-B are listed in the Index to Exhibits Beginning on page 8 of this Form 10-QSB, which is incorporated herein by reference. Reports on Form 8-K filed in the second quarter of 2007 (1) On April 20, 2007, we filed a current report on Form 8-K to announce that we entered into an Exclusive Agency Agreement with Chengdu Derentang Pharmaceutical Ltd.("Derentang"), a corporation organized and existing under the laws of the People's Republic of China, for the sales of DAR. (2) On June 21, 2007, we filed a current report on Form 8-K to announce that we executed a 1 for 2 forward stock split of our Class A Common Stock, which took effective at July 23, 2007. Reports on Form 8-K filed subsequent to the second quarter of 2007 (3) On July 23, 2007, we filed a current report on Form 8-K to announce the resignation of Deng, Shu Lan, the former president of Yin Fa, and the stock transfer for the 2,000 shares of Class B Common Stock of the Company. 20 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VOICE DIARY INC. (Registrant) Dated:August 16, 2007 By: /s/Wang, Ji Guang Wang, Ji Guang President and Director 21 Table of Contents INDEX TO EXHIBITS Exhibit No. Description 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer 32.1 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. 22
